DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10553338. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10553338 discloses the limitations of claim 1 of the current application which recites: a substrate; a first internal coil part disposed on a first surface of the substrate; a second internal coil part disposed on a second surface of the substrate opposing the first surface thereof, a via penetrating through the substrate to connect the first and second internal coil parts to each other; first and second via pads disposed on the first surface and the second surface of the substrate, respectively, to cover the via; and a magnetic body enclosing the first and second internal coil parts, wherein a portion of the first or second .
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10553338 in view of Corl et al. [U.S. Pub. No. 2013/0289412 A1]. Claim 1 of U.S. Patent No. 10553338 discloses the limitations of claim 1 of the current application which recites: a substrate; a first internal coil part disposed on a first surface of the substrate; a second internal coil part disposed on a second surface of the substrate opposing the first surface thereof, a via penetrating through the substrate to connect the first and second internal coil parts to each other; first and second via pads disposed on the first surface and the second surface of the substrate, respectively, to cover the via; and a magnetic body enclosing the first and second internal coil parts, wherein a portion of the first or second internal coil part disposed directly adjacent to the respective first or second via pad includes a first side having a recess accommodating the respective first or second via pad, and a second side opposing the first side, and the second side has a curvature that remains substantially the same as a curvature of a neighboring area in the first or second internal coil part disposed directly adjacent to the respective first or second via pad.
Corl discloses internal coil part (e.g., end of turn 266 adjacent via 280, Paragraph 0048, Fig, 8) having a first side having a recess (see Fig. 8) accommodating a via pad 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a recess on one side of internal coil part that is directly adjacent to a via pad and be disposed radially farther than the via pad as taught by Corl to the first and second internal coil parts of Matsumoto disposed on both side of the substrate to accommodate the size of the via pad to ensure connection of the respective internal coil parts on opposite sides of the substrate.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10553338 in view of Corl et al. [U.S. Pub. No. 2013/0289412 A1]. Claim 1 of U.S. Patent No. 10553338 discloses the limitations of claim 1 of the current application which recites: a substrate; a first internal coil part disposed on a first surface of the substrate; a second internal coil part disposed on a second surface of the substrate opposing the first surface thereof, a via penetrating through the substrate to connect the first and second internal coil parts to each other; first and second via pads disposed on the first surface and the second surface of the substrate, respectively, to cover the via; and a magnetic body enclosing the first and second internal coil parts, wherein a portion of the first or second internal coil part disposed directly adjacent to the respective first or second via pad includes a first side having a recess accommodating the respective first or second via pad, and a second side opposing the first side, and the second side has a curvature that remains substantially the same as a .
Corl discloses internal coil part (e.g., end of turn 266 adjacent via 280, Paragraph 0048, Fig, 8) having a first side having a recess (see Fig. 8) accommodating a via pad (e.g., via pad of via 280), and a shape of the second side (e.g., second side of turn 266 radially adjacent via 280 has a small convex shape) is similar to a shape of a neighboring area (e.g., the convex shape of turn 266 not directly adjacent the via) in the internal coil part disposed directly adjacent to the via pad.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a recess on one side of internal coil part that is directly adjacent to a via pad and the second side has similar shape of the neighboring area as taught by Corl to the first and second internal coil parts of Matsumoto disposed on both side of the substrate to accommodate the size of the via pad to ensure connection of the respective internal coil parts on opposite sides of the substrate and avoid short circuit between the turn of the adjacent coil and the via.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-12, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto [U.S. Patent No. 8334747] in view of Corl et al. [U.S. Pub. No. 2013/0289412 A1].
Regarding claim 7, Matsumoto discloses a substrate (e.g., B2, Figure 3); 
a first internal coil part L21 (Fig. 6) disposed on one surface of the substrate B2; a second internal coil part (e.g., L22, Fig. 7) disposed on the other surface of the substrate B2 opposing one surface thereof; 
a via (e.g., PTH22) penetrating through the substrate B2 to connect the first and second internal coil parts (L21, L22) to each other; and 
first and second via pads (e.g., portions of coil conductors at PTH22) disposed on one surface and another surface of the substrate, respectively, to cover the via; and
a magnetic body (e.g., 106, 107 with legs of E-core 106 go through holes H1, H2, H3 shown in Fig. 3) enclosing the first and second internal coil parts,
wherein a portion of the first or second internal coil part (e.g., L21 or L22) are disposed directly adjacent to the respective first or second via pad (see Fig. 6 and 7), each of the first or second internal coil part has a second side opposing a first side.

both neighboring areas, with respect to a winding direction of the first or second internal coil part, of said portion of the first or second internal coil part directly adjacent to the respective first or second via pad are disposed radially farther than the respective first or second via pad.
Corl discloses internal coil part (e.g., end of turn 266 adjacent via 280, Paragraph 0048, Fig, 8) having a first side having a recess (see Fig. 8) accommodating a via pad (e.g., via pad of via 280), and
neighboring area, with respect to a winding direction of the internal coil part, of the portion of the internal coil part directly adjacent to the via pad is disposed radially farther than the via pad.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a recess on one side of internal coil part that is directly adjacent to a via pad and be disposed radially farther than the via pad as taught by Corl to the first and second internal coil parts of Matsumoto disposed on both side of the substrate to accommodate the size of the via pad to ensure connection of the respective internal coil parts on opposite sides of the substrate.
Regarding claim 9, Matsumoto discloses the portion of the first or second internal coil part (e.g., L21 or L22) is insulated from the first or second via pad (e.g., insulated from via PTH22 to avoid short circuit).

Regarding claim 11, Matsumoto discloses the first via pad (e.g., PTH 22 on one side of substrate B2) is formed by extending one end portion of the first internal coil part L21 (see Fig. 6), and
the second via pad (e.g., PTH22 on the opposite side of B2) is formed by extending one end portion of the second internal coil part L22 (column 5, lines 15-31, see Fig. 7).
Regarding claim 12, the limitation “first and second internal coil parts and the first and second via pads are formed by plating” has been considered but not given any patentable weight. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ964, 966 (Fed. Cir. 1985).
Corl further discloses conductive lines and other circuitry are formed by plating [Paragraph 0043]. Therefore, first and second internal coil parts and first and second via pads can be formed by plating.
Regarding claim 14, Matsumoto discloses a substrate (e.g., B2, Figure 3); 

a via (e.g., PTH22) penetrating through the substrate B2 to connect the first and second internal coil parts (L21, L22) to each other; and 
first and second via pads (e.g., portions of coil conductors at PTH22) disposed on one surface and another surface of the substrate, respectively, to cover the via; and
a magnetic body (e.g., 106, 107 with legs of E-core 106 go through holes H1, H2, H3 shown in Fig. 3) enclosing the first and second internal coil parts,
wherein a portion of the first or second internal coil part (e.g., L21 or L22) are disposed directly adjacent to the respective first or second via pad (see Fig. 6 and 7), each of the first or second internal coil part has a second side opposing a first side.
Matsumoto discloses the instant claimed invention discussed above except for the first side having a recess accommodating the respective first or second via pad, and
a shape of the second side is similar to a shape of a neighboring area in the first or second internal coil part disposed directly adjacent to the respective first or second via pad.
Corl discloses internal coil part (e.g., end of turn 266 adjacent via 280, Paragraph 0048, Fig, 8) having a first side having a recess (see Fig. 8) accommodating a via pad (e.g., via pad of via 280), and 
a shape of the second side (e.g., second side of turn 266 radially adjacent via 280 has a small convex shape) is similar to a shape of a neighboring area (e.g., the convex 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a recess on one side of internal coil part that is directly adjacent to a via pad and the second side has similar shape of the neighboring area as taught by Corl to the first and second internal coil parts of Matsumoto disposed on both side of the substrate to accommodate the size of the via pad to ensure connection of the respective internal coil parts on opposite sides of the substrate and avoid short circuit between the turn of the adjacent coil and the via.
Regarding claim 16, Matsumoto discloses the portion of the first or second internal coil part (e.g., L21 or L22) is insulated from the first or second via pad (e.g., insulated from via PTH22 to avoid short circuit).
Regarding claim 17, Corl discloses a center of the recess (see Figure 8) and a center of the via pad (e.g., pad of via 280) coincide with each other.
Regarding claim 18, Matsumoto discloses the first via pad (e.g., PTH 22 on one side of substrate B2) is formed by extending one end portion of the first internal coil part L21 (see Fig. 6), and
the second via pad (e.g., PTH22 on the opposite side of B2) is formed by extending one end portion of the second internal coil part L22 (column 5, lines 15-31, see Fig. 7).
Regarding claim 19, the limitation “first and second internal coil parts and the first and second via pads are formed by plating” has been considered but not given any 
Corl further discloses conductive lines and other circuitry are formed by plating [Paragraph 0043]. Therefore, first and second internal coil parts and first and second via pads can be formed by plating.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Corl as applied to claim 7 above, and further in view of Weatherspoon [U.S. Pub. No. 2013/012009 A1].
Regarding claim 13, Matsumoto in view of Corl discloses the instant claimed invention discussed above except for the first or second via pad and the portion of the first or second internal coil part have an interval of 3µm or more there between.
Weatherspoon discloses spacing between turns to be about 10 µm [Paragraph 0036].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use spacing intervals between turns as taught by Weatherspoon to the first and second via pads and the portions of the first and second internal coil parts adjacent thereto of Matsumoto in view of Corl to provide a safe .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Corl as applied to claim 14 above, and further in view of Weatherspoon [U.S. Pub. No. 2013/012009 A1].
Regarding claim 13, Matsumoto in view of Corl discloses the instant claimed invention discussed above except for the first or second via pad and the portion of the first or second internal coil part have an interval of 3µm or more there between.
Weatherspoon discloses spacing between turns to be about 10 µm [Paragraph 0036].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use spacing intervals between turns as taught by Weatherspoon to the first and second via pads and the portions of the first and second internal coil parts adjacent thereto of Matsumoto in view of Corl to provide a safe electrical distance between via pads and adjacent coil parts to avoid short circuit to maintain the desired inductance value of the coil component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837